Case 9:20-cr-80087-RS Document 1 Entered on FLSD Docket 08/21/2020 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                          20-MJ-8288-WM
                              Case No. _______________________


 UNITED STATES OF AMERICA

 v.

 DWIGHT CASTALDI

                Defendant.
 __________________________________/


                                  CRIMINAL COVER SHEET

    Did this matter originate from a matter pending in the Central Region of the United States
      Attorney’s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?               ✔ No
                                                                                ___ Yes ___

    Did this matter originate from a matter pending in the Northern Region of the United States
      Attorney’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? ___ Yes ___ ✔ No

    'LGWKLVPDWWHURULJLQDWHIURPDPDWWHUSHQGLQJLQWKH&HQWUDO5HJLRQRIWKH8QLWHG6WDWHV
                                                                                              ✔
      $WWRUQH\ V2IILFHSULRUWR2FWREHU 0DJ-XGJH-DUHG6WUDXVV "BBB<HVBBB1R




                                              Respectfully submitted,

                                              ARIANA FAJARDO ORSHAN
                                              UNITED STATES ATTORNEY
                                       BY:    _____________________________________
                                              GREGORY SCHILLER
                                              ASSISTANT UNITED STATES ATTORNEY
                                              District Court No. A5501906
                                              500 South Australian Avenue, Suite 400
                                              West Palm Beach, Florida 33401
                                              7HO       561-209-1045
                                              )D[
                                              (PDLO     gregory.schiller@usdoj.gov
        Case 9:20-cr-80087-RS Document 1 Entered on FLSD Docket 08/21/2020 Page 2 of 12
 AO 91 (Rev. 08/09)    Criminal Complaint



                                            UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District of Florida

                      United States of America                       )
                                    v.                               )
                                                                     )       Case No.     20-MJ-8288- WM
                           Dwight Castaldi                           )
                                                                     )
                                                                     )
                               Defendant(s)


                                                      CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of                      2008 - 2018                in the county of            Palm Beach                in the
        Southern          District of           _,_F=lo'-"ri=d=a ,the defendant(s) violated:
           Code Section                                                       Offense Description
 18 U.S.C. § 22S1(a)                             Production of Child Pornography
 18 U.S.C. § 22S2(a)(4 )(B)                      Possession of Child Pornography
 18 U.S.C. § 22S2(a)(2) and (b)(1)               Distribution and Receipt of Child Pornography



                                                                                                                        KJZ


           This criminal complaint is based on these facts:
                                                                                                         Aug 21, 2020
See attached Affidavit
                                                                                                                            West Palm Beach




           ~ Continued on the attached sheet.




                                                                                        FBI Special Agent Gennady Julien
                                                                                                                        Printed name and title

Subscribed and sworn to before me in accordance with the requirements of Fed. R. Crim. P. 4~                   telephone (Zoom Video).


Date:        August 21, 2020
                                                                                                 Judge's signature

City and state:                     West Palm Beach Florida                  William Matthewman, United State Magistrate Judge
                                                                                               Printed name and title
Case 9:20-cr-80087-RS Document 1 Entered on FLSD Docket 08/21/2020 Page 3 of 12




                    AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

           I, Gennady Julien, being duly sworn, hereby depose and state as follows:

           1.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”). I have been

 a Special Agent with the FBI since October 2019. While employed by the FBI, I have investigated

 a variety of federal criminal violations, including but not limited to; crimes against children,

 matters related to child pornography, sexual exploitation of minors and child pornography using

 facilities of interstate or foreign commerce. Moreover, I am a federal law enforcement officer

 engaged in enforcing criminal laws of the United States, including 18 U.S.C. §§ 2251 and 2252,

 et seq.

           2.     In this capacity, I have investigated and have worked with other agents and law

 enforcement officers during investigations of child exploitation and internet crimes against

 children cases. I have participated in investigations of persons suspected of violating federal child

 pornography laws, including Title 18, United States Code, Sections 2422, 2251, 2252 and 2252A.

 These investigations have included the use of surveillance techniques, the interviewing of subjects

 and witnesses, and the planning and execution of arrest, search, and seizure warrants. In the course

 of these investigations, I have reviewed still images and videos containing child pornography and

 images depicting minor children engaged in sexually explicit conduct on a wide variety of

 electronic media including computers, digital cameras, and wireless telephones, and have

 discussed and reviewed these materials with other law enforcement officers.             I have also

 participated in training programs for the investigation and enforcement of federal child

 pornography laws relating to the use of computers for production, receiving, transmitting, and

 storing child pornography.
Case 9:20-cr-80087-RS Document 1 Entered on FLSD Docket 08/21/2020 Page 4 of 12




        3.      The facts set forth in this affidavit are based upon my personal knowledge,

 information obtained from others involved in this investigation, including other law enforcement

 officers, my review of documents and information gained through training and experience. Since

 this affidavit is being submitted for the limited purpose of establishing probable cause to support

 a Criminal Complaint, I have not included each and every fact known to me concerning this

 investigation. Rather, I have set forth only those facts I believe are necessary to establish probable

 cause to believe that Dwight Castaldi (hereinafter referred to as “CASTALDI”) has violated Title

 18 United States Code, Section 2251 (production of child pornography), Title 18, United States

 Code, Section 2252(a)(2) and (b)(1) (distribution of child pornography), and Title 18, United

 States Code, Section 2252(a)(4)(B) and (b)(2) (possession of child pornography).

        4.      On March 22, 2018, the Palm Beach Gardens Police Department arrested

 CASTALDI on an outstanding warrant from Huntington Beach California related to CASTALDI’s

 online sexual relationship in 2016 with a 14-year-old California female. During a post-Miranda

 interview, CASTALDI admitted to the illegal relationship and receiving nude photos from the

 child. CASTALDI further advised that the images were stored on his old, inoperable, white iPhone

 6+, and on a portable Seagate hard drive that he used to back up information from a laptop

 computer that he was using in 2016.

        5.      The Palm Beach Gardens Police Department obtained and executed a search

 warrant for CASTALDI’s residence the same day. Law enforcement located the following devices

 in CASTALDI’s bedroom: an Apple desktop computer containing a 500GB Seagate Barracuda

 hard drive and a 164.7 GB Hitachi Deskstar hard drive; an Apple laptop; an iPhone with a cracked

 screen; and numerous computer accessories including thumb drives and external hard drives. The

 items were transferred to the custody of the Huntington Beach Police Department, who
Case 9:20-cr-80087-RS Document 1 Entered on FLSD Docket 08/21/2020 Page 5 of 12




 forensically examined the devices following the execution of a State of California search warrant.

 Sexual images of the 14-year-old California female’s pubic region and anus were found across

 several of CASTALDI’s devices, constituting child pornography under California and federal

 law. 1

          6.      The Huntington Beach Police Department’s review of the items seized from

 CASTALDI’s residence, and confirmed during a review of the same material by your Affiant here

 in the Southern District of Florida, revealed child pornography of two additional minors (MV1 and

 MV2), distribution and receipt of child pornography, and possession of child pornography, all

 committed by CASTALDI in the Southern District of Florida.

                                                      MV1

          7.      A review of the following CASTALDI digital devices revealed evidence of the

 production of child pornography of MV1. MV1 was 13-14 years’ of age when CASTALDI

 communicated online with her between 2008 and 2010:

                  a.       Black Thumb Drive – 16 photographs of MV1, some of which displayed

 her pubic region in a lewd or lascivious manner as the focus of the images;

                  b.       External Hard Drive – 9 photographs of MV1, some of which displayed her

 pubic region in a lewd or lascivious manner as the focus of the images;

                  c.       iPhone – 9 photographs of MV1, some of which displayed her pubic region

 in a lewd or lascivious manner as the focus of the images; and

                  d.       MacBook – 9 photographs of MV1, some of which displayed her pubic

 region in a lewd or lascivious manner as the focus of the images; 2



 1
   CASTALDI plead guilty in California Superior Court to two counts of violating penal code 288(a) on July 29, 2019
 and was sentenced to three years’ imprisonment with credit of 569 days.
 2
   Many of these photographs from each devices appear on the other devices, as they relate to MV2.
Case 9:20-cr-80087-RS Document 1 Entered on FLSD Docket 08/21/2020 Page 6 of 12




        8.      FBI agents interviewed MV1. She relayed that CASTALDI initially contacted her

 via the TagMe application on MySpace, where she had posted non-nude photographs of herself.

 CASTALDI also communicated with her via text message and e-mail. MV1 recalled that his first

 or last name might have been in his e-mail address. Your affiant has identified several of

 CASTALDI’s email addresses to include his first and last name.

        9.      CASTALDI and MV1 communicated during a period of several months when she

 was in seventh or eighth grade as a 13 or 14-year-old girl. At CASTALDI’s request, MV1 sent

 nude photographs of herself to him. CASTALDI sent non-nude photographs to MV1 that he

 claimed were photographs of himself (later determined to be of someone else). CASTALDI told

 MV1 that he was seventeen years old, and the photographs he sent supported this fabrication. MV1

 was unsure why they stopped communicating. However, several years ago, MV1 searched for

 information on CASTALDI on the internet and discovered that he lied about his age.

        10.     CASTALDI told MV1 that he was only a few years older than MV1, and provided

 her with numerous compliments. When MV1 told Castaldi that she was devout in her religion,

 CASTALDI used a “twisted” religious argument to persuade her to engage in sexual conversation

 and produce the nude images of herself. CASTALDI would ask for specific camera angles or

 lighting for the photographs he requested; he would comment upon receiving sexual images.

        11.     At CASTALDI'S request, MV1 photographed herself nude with a digital camera,

 uploaded the images to her personal computer, and e-mailed him the images. MV1 stated that she

 previously had a mole on the right side of her neck. MV1 has since had had the mole removed,

 but a scar is still visible. The mole is visible in the photographs recovered from CASTALDI’s

 devices. MV1 identified the child pornographic photographs found on CASTALDI’s devices as

 herself, and as those she sent to Dwight Castaldi.
Case 9:20-cr-80087-RS Document 1 Entered on FLSD Docket 08/21/2020 Page 7 of 12




                                                         MV2

            12.      A review of the following CASTALDI digital devices revealed evidence of the

 production of child pornography of MV2, who was 13-15 years’ of age when CASTALDI

 communicated with her between 2012 and 2013:

                     a.      Macbook – 46 photographs of MV2 nearly half of which include a display

 of her pubic region or anus, as the focus of the photograph. Some of these photographs include

 her face. Several of the photographs are clothed, but sexually suggestive.

                     b.      iPhone – 26 photographs of MV2 nearly half of which include a display of

 her pubic region or anus, as the focus of the photograph. Some of these photographs include her

 face. Several of the photographs are clothed, but sexually suggestive.

                     c.      External Hard Drive – 46 photographs of MV2 nearly half of which include

 a display of her pubic region or anus, as the focus of the photograph. Some of these photographs

 include her face. Several of the photographs are clothed, but sexually suggestive. 3

            13.      FBI agents interviewed MV1. She relayed that she met CASTALDI on MySpace.

 MV2, when asked, would not say CASTALDI’s name, but wrote down “Dwight Castaldi” as the

 person who asked her to produce, and to whom she had sent, naked photographs of herself. As

 CASTALDI never sent his actual photo (as MV2 later discovered), MV2 could not identify

 CASTALDI’s photograph.

            14.      MV2 recalled that CASTALDI’s Myspace page profile photo looked like “a

 model.” CASTALDI told MV2 he loved her. CASTALDI asked MV2 to send nude photos to

 him. He directed her on how to pose and told her what to do in each photo. CASTALDI and MV2

 would “sext” words and photos. MV2 noticed that the nude images that CASTALDI would send



 3
     Many of these photographs from each devices appear on the other devices, as they relate to MV2.
Case 9:20-cr-80087-RS Document 1 Entered on FLSD Docket 08/21/2020 Page 8 of 12




 did not match his Myspace page profile photo. On his MySpace page, MV2 saw that CASTALDI

 called another girl “baby,” which upset her because she thought she was in an exclusive

 relationship with him.

        15.     MV2 began to suspect something was wrong when CASTALDI never wanted to

 video chat. MV2 performed an Internet history on his name and discovered CASTALDI lived in

 Jupiter, Florida and was not the boy she thought she was talking too. She found a photo of “Dwight

 Castaldi” who looked much older than 16 or 17. MV2 stopped talking to CASTALDI by the time

 she was in high school.

        16.     MV2 identified herself in seven (7) photographs FBI agents displayed for her. Each

 of these photographs all of which were recovered from CASTALDI’s devices, listed above.

 Several of these were redacted child pornographic of MV2. MV2 noted that she produced the first

 four photos at CASTALDI’s request when she was approximately 13 years’ old and sent them to

 CASTALDI. MV2 identified herself in three other photos but did not recall sending them to

 CASTALDI, despite the fact that they were recovered from his devices. These photos were also

 taken while MV2 was a minor.

                                  Possession of Child Pornography

        17.     Upon review of CASTALDI’s Seagate GoFlex external hard drive seized from his

 residence on March 22, 2018, law enforcement identified hundreds of images and videos of child

 pornography as well as categorized file folders with the names of yet unidentified minor females.

 Contained in those folders were images of teenage girls in various stages of undress or sexually

 explicit positions exposing their breasts and/or vagina. Many of the girls appeared to be minors.

 Some of the images included children who were very young, including toddlers, children having

 penile, vaginal or oral sex with each other, or child rape by an adult.
Case 9:20-cr-80087-RS Document 1 Entered on FLSD Docket 08/21/2020 Page 9 of 12




        18.     CASTALDI’s MacBook Pro seized from his residence on March 22, 2018,

 contained hundreds of images and videos of child pornography. For example, a video file titled,

 “cpfans.wmv”, is a video file 4m25s in length that is a compilation of child pornography videos

 that is spliced together and set to music. The video’s created date was December 2, 2013. There

 are numerous other child pornography videos with the same date located on the MacBook Pro.

 Other videos found on the MacBook Pro include those titled and described as follows:

                a.     01 primera parte –an adolescent female strips an infant female, forces the

 infant to suck adolescent female’s nipple and perform cunnilingus on the adolescent female as the

 infant cries. The adolescent female digitally penetrates infant’s vagina and slaps the infant’s

 genitals and rear. The adolescent female forces infant to digitally penetrate the adolescent’s

 vagina, then forces the infant to suck the finger involved in the aforementioned penetration;

                b.     9yo – SuziQ-05 –approximately 9yo female penetrates her vagina with a

 sex toy;

                c.     2015-06-30 22.20.49.mp4 – a compilation of video clips showcasing

 intercourse with small and very young children; and

                d.     IMG_1045.mp4 – video compilation involving fellatio performed on adult

 men by children, and clips involving the vaginal and anal penetration of very small children by

 adult men; final clip showcases an adult female who appears to be bound performing fellatio on

 an adult male while a child wearing a mask or a gag places their hand in the adult female’s vagina.

        19.     CASTALDI’s black Lexar thumb drive, which was seized from his residence on

 March 22, 2018, contained child pornography images of young teenage girls displaying their pubic

 region as the focus of the camera.

        20.     The micro SD card recovered from CASTALDI’s Verizon Tablet device, which
Case 9:20-cr-80087-RS Document 1 Entered on FLSD Docket 08/21/2020 Page 10 of 12




 was seized from his residence on March 22, 2018, revealed child pornography videos to include

 those titled and described as follows:

                a.      0004-0000 – video of two young children perform fellatio on an adult male

 while in the bath tub; female child is penetrated with a sex toy while adult male performs anal

 intercourse with her; adult male ejaculates on the genitals of the female child.

                b.      0007-0000 – video of female child performs fellatio on an adult male.

                c.      0021-0000 – video of female toddler performs fellatio on an adult male.

                           Distribution and Receipt of Child Pornography

        21.     Discovered on CASTALDI’s Apple MacBrook Pro was an email exchange

 between      CASTALDI’s     email,       Dwight_castaldi@yahoo.com     and    an   email   address,

 rabistu@yahoo.in. On November 14, 2013, rabistu@yahoo.in with user name Rabi Rai, along

 with dragonsoul4711@yahoo.ed with user name Rafhael Rosler, received a forwarded email from

 email address b4y0o69@gmail.com with the subject line “CP.” Your affiant knows that CP is an

 abbreviation for “child pornography.” The email body said “thank you,” and contained 27

 photographs. On November 27, 2013, the Rabi Rai account forwarded the same to CASTALDI’s

 Dwight_castaldi@yahoo.com email address. CASTALDI responded that same day, “Damn holy

 crap. The video was hot. Do you have any videos of fucking?” Rabi Rai replied a few minutes

 later, “Send ur first.” CASTALDI responded, “??????? Well”. CASTALDI then sent an email to

 Rabi Rai, saying, “Hope you like these,” and attached 10 photographs of child pornography, each

 of which contained, as the focus of the image, the exposed vagina of a pre-teenage girl. On

 December 8, 2013, CASTALDI sent an email to Rabi Rai entitled, “pic set for you.” The email

 contained 39 images of child pornography, including almost entirely prepubescent and toddler

 females exposing their vaginas or whose vagina were penetrated.
Case 9:20-cr-80087-RS Document 1 Entered on FLSD Docket 08/21/2020 Page 11 of 12




                                      Interview of CASTALDI

        22.     On August 18,2020, Federal agents interviewed CASTALDI, post-Miranda, at the

 California Rehabilitation Center. In regards to MYl, CASTALDI identified MYI 's photograph

 and provided her real name.     CASTALDI advised meeting MYI on MySpace and that their

 relationship went on for approximately two years. He confirmed MYI was 14 to 15 years old

 when then met.   CASTALDI stated that he asked MYI for sexual photos and received the same.

 In regards to MY2, CASTALDI identified her photograph and provided her real name.               He

 provided MY2 was a minor when they interacted and that that they texted sexually to each other.

 CASTALDI advised he likewise met MY2 on MySpace and that their relationship                last for

 approximately two years while she was a minor.      CASTALDI stated that he received sexually

 explicit photographs from MY2.

        23.     Based upon the foregoing facts, and my training and experience, I submit that there

 is probable cause to believe that Dwight Castaldi did commit the offenses of Title 18 United States

 Code, Section 2251 (production of child pornography),      Title 18, United States Code, Section

 2252(a)(4)(B) and (b)(2) (possession of child pornography), Title 18, United States Code, Section

 2252(a)(2) and (b)(1) (distribution and receipt of child pornography), and I request that an arrest

 warrant be issued for Dwight Castaldi.

        FURTHER YOUR AFFIANT SAYETH NAUGHT.


                                                                 AGENT GENNADY JULIEN
                                                                L BUREAU OF INVESTIGATION

 Subscribed and sworn to before me in accordance with the requirements of Fed. R. Crim. P. 4.1
                                 21st day of August 2020.
 by telephone (Zoom Video), this __



 WILLIAM MA TTHEWMAN
 UNITED STATES MAGISTRATE JUDGE
Case 9:20-cr-80087-RS Document 1 Entered on FLSD Docket 08/21/2020 Page 12 of 12




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET

 Defendant==s Name: DWIGHT CASTALDI

 Case No:        20-MJ-8288-WM

 Counts #: 1-2

 Production of Child Pornography

 Title 18, United States Code, Section 2251(a)

 *Max. Penalty: 30 Years’ Imprisonment (15 year minimum mandatory), $250,000 fine,
 Supervised Release of 5 Years to Life, $5000 Special Assessment, $100 Assessment, Restitution



 Counts #: 3-6

 Possession of Child Pornography

 Title 18, United States Code, Section 2252(a)(4)(B) and (b)(2)

 *Max. Penalty: 20 Years’ Imprisonment, $250,000 fine, Supervised Release of 5 Years to
 Life, $5000 Special Assessment, $100 Assessment, Restitution



 Counts #: 7-8

 Distribution and Receipt of Child Pornography

 Title 18, United States Code, Section 2252(a)(2) and (b)(1)

 *Max. Penalty: 20 Years’ Imprisonment (5 year minimum mandatory), $250,000 fine,
 Supervised Release of 5 Years to Life, $5000 Special Assessment, $100 Assessment, Restitution




  *Refers only to possible term of incarceration, fines, special assessments, does not include
 possible restitution, parole terms, or forfeitures that may be applicable.
